El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El demandante en nna acción reivindicatoría solicitó de la corte qne ordenara el deslinde de la finca en controver-sia. El 12 de octubre, 1926, el abogado del demandado re-cibió una notificación acompañada de copia de una “mo-ción” dirigida al secretario de la corte, en la qne se pedía qne la moción solicitando el deslinde fuese incluida en ca-lendario especial para ser disentida al siguiente lunes, 18 de octubre. Un extracto de las minutas indica que en la *497fecha últimamente mencionada se sometieron seis mociones a la consideración de la corte. La orden apelada fechada octubre 27 dice' que la moción solicitando el deslinde fué sometida por las partes sin ser discutida.
El demandado cita ahora el caso de Marrero v. Ortega, 33 D.P.R. 1009, en apoyo de la proposición de que:
“La Corte de Distrito de San Juan cometió error de derecho al estimar y resolver que el demandado apelante había sido debida-mente notificado de la petición de deslinde del demandante apelado, procediendo por esa razón a tomar en consideración dicha moción, la cual fué sometida por el demandante apelado, sin haber compare-cido dicho demandado apelante y decretando en su consecuencia el examen, mensura y deslinde de la fracción de siete cuerdas.”
En los autos no hay nada en que fundar la conclusión de que se llamara la atención de la corte inferior respecto a la suficiencia de la notificación, y la sugestión de que la soli-citud para que se hiciera un deslinde fué sometida por el demandante en ausencia del demandado está directamente controvertida por la imputación positiva contenida en la or-den de la corte.
El artículo 286 del Código de Enjuiciamiento Civil entre otras cosas dispone:
“La corte o el juez señalará fecha y lugar para la vista, lo que se notificará con copia de la solicitud a la parte contraria, tres días antes de la vista ...”
El requisito jurisdiccional es la notificación “a la parte contraria tres días antes de la vista.” El demandado en este caso fué notificado de la intención del demandante de someter su moción en 18 de octubre, cinco días antes de la fecha señalada para la vista. Cualquiera irregularidad en la forma en que la moción fué señalada para la vista en la fecha indicada fué renunciada por el demandado por ha-berse allanado a que la moción fuese sometida sin discu-tirse. El caso de Marrero v. Ortega no es aplicable.

La resolución apelada debe ser confirmada.